Citation Nr: 1525064	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral pes planus with multiple plantar warts and calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran testified at a Board hearing at the RO.  In a February 2013 decision, the Board denied service connection for right ear hearing loss and remanded the remaining issues for further development.  With respect to the claim for a higher initial rating for hemorrhoids, the record reflects substantial compliance with the remand.  Dyment v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to service connection for left ear hearing loss and bilateral pes planus with multiple plantar warts and calluses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the November 25, 2005, effective date of service connection, the Veteran's hemorrhoid disability has not been manifested by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.




CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

In this case, the Veteran's claim for a higher rating for hemorrhoids arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in October 2006, April 2009, and March 2013 to ascertain the severity of his hemorrhoids.  The Board finds those examination reports to be thorough and adequate upon which to base a decision on the claim.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

In this case, service connection for hemorrhoids was granted effective November 25, 2005, and a noncompensable rating has been assigned under Diagnostic Code 7336, 38 C.F.R. § 4.114 (2014).  A noncompensable rating is warranted for mild or moderate hemorrhoids; a 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Diagnostic Code 7336, 38 C.F.R. § 4.114 (2014).  

After a careful review of the record, the Board finds that an initial compensable rating is not warranted for the Veteran's hemorrhoid disability.  

In an October 2006 statement, the Veteran indicated that he underwent surgery for hemorrhoids in service, with corrective surgery after discharge, and that he still has problems with hemorrhoids.

At an October 2006 VA examination, the Veteran reported a history of intermittent hemorrhoids since service requiring surgical interventions, the last one in 2004.  He complained of occasional rectal bleeding, itching, burning, and pain.  He reported four or more recurrences per year with thrombosis occurring two times per year.  He denied a history of fecal incontinence or perianal discharge.  He reported using creams and stool softeners and increasing dietary fiber.  Examination revealed a small external hemorrhoid with no evidence of thrombosis, bleeding, fissures, or excessive redundant tissue, and no anorectal fistula.  There was an anal or rectal stricture with a moderate amount of lumen reduction but no evidence of fecal leakage, sphincter impairment, or rectal prolapse.  The Veteran reported that the pain associated with his hemorrhoids affects his employment but denied missing any days of work in the past year.

At an April 2009 VA examination, the Veteran reported four recurrences of hemorrhoids per year with thrombosis occurring once per year.  He complained of bleeding, itching, and burning.  He denied a history of fecal incontinence or perianal discharge.  Examination revealed medium internal and external hemorrhoids that were reducible with no evidence of thrombosis, bleeding, fissures, or excessive redundant tissue, and no anorectal fistula.  There was no anal or rectal stricture, sphincter impairment, or rectal prolapse.  The Veteran reported no significant effects on his employment and denied missing any days of work in the past year.

At the April 2012 hearing, the Veteran reported using suppositories for occasional bleeding but denied receiving any medical treatment for the hemorrhoids.

At a March 2013 VA examination, the Veteran reported mild bleeding with bowel movements and using suppositories and a cream for itching two to three times per month.  He complained of intermittent mild bleeding and moderate itching.  Examination revealed small or moderate external hemorrhoids.  The Veteran reported no effects on employment.

Given the above, the Board finds that, since the November 25, 2005, effective date of service connection, the Veteran's hemorrhoid disability has not been manifested by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  His hemorrhoids have been described as mild, medium, and moderate; reducible; and without excessive redundant tissue.  By the Veteran's report, he only has four recurrences per year.  While the March 2013 examiner did not specify whether the hemorrhoids were irreducible, they were not large or thrombotic at that time, so a description of whether they were irreducible was not necessary.  As noted above, the other examinations found the hemorrhoids to be reducible.  Lastly, while the Veteran may have had fissures in the past that required surgery, there was no evidence of fissures during the rating period, and his reported annual cases of thrombosis are not frequent or shown to be accompanied by excessive redundant tissue.  Thus, an initial compensable rating for hemorrhoids is not warranted under Diagnostic Code 7336.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In conclusion, an initial compensable rating for hemorrhoids is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's service-connected hemorrhoids, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  His symptoms of mild or moderate hemorrhoids that were reducible without excessive redundant tissue are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected hemorrhoids.  While they have been uncomfortable and painful, they have not resulted in any missed days of work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial compensable rating for hemorrhoids is denied.


REMAND

Regrettably, the Board finds that further development is needed on the remaining claims for service connection.

With respect to left ear hearing loss, in the prior remand, the Board noted that the April 2009 VA examiner opined that the Veteran's left ear hearing loss was not caused by in-service noise exposure but observed that the examiner did so on the basis that the separation examination showed normal hearing, thus implying that the examiner was under the erroneous understanding that it was necessary that hearing loss disability be demonstrated at the time of service separation in order to establish service connection for such disability.  The Board thus requested another VA examination to obtain an opinion on whether the Veteran's left ear hearing loss is related to in-service noise exposure.  The examiner was specifically asked to consider the Veteran's statements regarding the incurrence and continuity of symptomatology of his hearing loss.  

A March 2013 VA examination report reflects the Veteran's history of participating in war games in service, then working in a steel mill for 42 years, 25 of which were around noise but with ear protection.  The examiner opined that the left ear hearing loss was not caused by or a result of service, noting the observation in the prior VA examination report that the service entrance and exit hearing tests were within normal limits.  However, the examiner noted that the Veteran's claims file was not available for review.  In an addendum dated later that day, the examiner stated that a review of the claims file revealed normal hearing on entrance and exit hearing tests and thus current left ear hearing loss was not due to in-service noise exposure.

While the Board appreciates the examiner's opinion, the rationale again implies that the examiner was under the erroneous understanding that it is necessary that hearing loss disability be demonstrated at the time of service separation to establish service connection.  The rationale also fails to show that the examiner considered the Veteran's statements regarding the incurrence and continuity of symptomatology of his hearing loss.  Thus, the claims file should be returned to the examiner for an addendum that addresses the above, in compliance with prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to bilateral pes planus with multiple plantar warts and calluses, the Board observes that the prior remand requested an opinion from a VA examiner based on an incorrect standard of proof.  As the Veteran's pes planus and plantar warts were shown at service entry, the question at issue is whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting bilateral pes planus and plantar warts were aggravated (worsened beyond the natural progress of the disease) by service.

While the Veteran underwent a VA examination in March 2013, and the examiner provided the requested opinion, that opinion was in response to the question of whether there is clear and unmistakable evidence that any increase in disability associated with pes planus and plantar warts in service was due to the natural progression of the disease.  To ensure that the Veteran is not prejudiced by the Board's incorrect phrasing of the question posed to the examiner, the Veteran should be afforded a new examination to obtain another opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the March 2013 audiological examination for an addendum.  Based on a full review of the record, to specifically include the Veteran's statements regarding the incurrence and continuity of symptomatology of his hearing loss, the examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left ear hearing loss had its onset during active service, or is in any other way causally related to active service.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Also schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran to determine the nature and etiology of any foot disorder (pes planus, plantar warts, calluses, dorsiflexed second metatarsal) found.  His claims file should be available to the examiner.  All indicated tests and studies should be conducted.  

The examiner should identify all disorders of the feet.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting bilateral pes planus and plantar warts were aggravated (worsened beyond the natural progress of the disease) by service.  The examiner should also provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any other current foot disorder had its onset during active service or within one year thereafter.  In rendering these opinions, the examiner should consider the Veteran's report of symptoms during and since service, the service treatment records reflecting complaints of foot pain, and the October 1975 and March 2012 private treatment notes showing findings pertinent to the feet.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


